Citation Nr: 1722011	
Decision Date: 06/02/17    Archive Date: 06/23/17

DOCKET NO.  12-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served in the Air Force on active duty from September 1965 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the matter currently rests in Providence, Rhode Island.

In his March 2012 VA Form 9, the Veteran indicated that he only wanted to appeal the denial of service connection for ischemic heart disease.  As such, no other issue is before the Board in this appeal.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.
Furthermore, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

In his March 2012 VA Form 9, the Veteran specifically contends that the New York VAMC informed him that he had ischemic heart disease.  In addition, VA treatment records indicate that the Veteran reported a diagnosis of ischemic heart disease to his health care provider.  See July 2012 VA nutrition progress note.

According to a January 2013 primary care note, clinic notes from New York Harbor VAMC dated December 2010 indicated that examination and laboratory results revealed that the Veteran had ischemic heart disease.  See January 2013 VA primary care telephone encounter note.  According to the primary care physician, a review of the treatment records from the New York VA health system did not reveal cardiac issues.  However, the record reflects that only some of the Veteran's treatment records from the New York VAMC have been associated with the claims file.

The Board finds, first, that the Board is duty-bound to obtain further treatment records to help develop the Veteran's claim.  It is clear from the January 2013 primary care note and the Veteran's own testimony that he underwent an examination and laboratory tests at the New York VAMC that are pertinent to his claimed ischemic heart disease.  Because such records are relevant to the claim on appeal, VA must endeavor to obtain those records.

Furthermore, the Board finds that VA is obligated in this case to afford the Veteran an examination to evaluate his claimed ischemic heart disease.  While the Veteran, as a layperson, is not competent to diagnose himself with ischemic heart disease, he is competent to report a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Due to the fact that he served in Vietnam between January 9, 1962, and May 7, 1975, the Veteran is presumed to have been exposed to certain designated herbicide agents during such service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  The diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309.  Accordingly, the Board finds that the Veteran's report of a diagnosis of ischemic heart disease constitutes sufficient indication that his claimed ischemic heart disease may be associated with his service.  Therefore, a remand is required to obtain an examination as well as to obtain any outstanding pertinent treatment records.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records, including, but not limited to, treatment records from the New York Harbor VAMC pertaining to examinations, laboratory tests, and opinions regarding ischemic heart disease. Associate the records with the claims file.

2.  Following completion of the above, afford the Veteran a VA examination to determine whether he has ischemic heart disease.  The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

For any other heart disease diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disease is related to the Veteran's active service.  In rendering this opinion, the examiner should specifically identify and discuss all in-service risk factor(s), including the presumed exposure to herbicides.

The examiner must provide a complete rationale for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



